ALLOWANCE
Response to Amendment
The applicant’s amendment filed 05/26/2021 has been entered. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Reasons for Allowance
Claim(s) 1-15 is/are allowed.
The following is an examiner's statement of reasons for allowance: 
The prior art taken as a whole does not show nor suggest a headlight or signal light assembly for a motor vehicle, comprising a housing in the form of a receptacle defined by a housing wall, the housing wall having an inner surface facing an interior of the housing and an outer surface opposite the inner surface; a transparent or semi-transparent lens closing the housing and being designed to protect and separate the interior of the housing from external surrounding of the motor vehicle, a light unit situated in the housing and including at least one light source and a cooler associated with the light source, and a tubular cooling conduit extending between a cooling medium source positioned outside the housing and the cooler positioned in the housing, wherein the tubular cooling conduit passes through an opening formed in the housing into the housing to supply cooling medium from the cooling medium source to the cooler and comprises a drive means for forced flow of the cooling medium in the tubular cooling conduit, wherein the tubular cooling conduit is connected to the cooler in such a way as specifically called for the claimed combinations.
The closest prior art, Lin et al (US 2012/0032588 A1), does not include a transparent or semi-transparent lens closing the housing and being designed to protect and separate the interior of the housing from external surrounding of the motor vehicle, a light unit situated in the housing and including at least one light source and a cooler associated with the light source, and a tubular cooling conduit extending between a cooling medium source positioned outside the housing and the cooler positioned in the housing, wherein the tubular cooling conduit passes through an opening formed in the housing into the housing to supply cooling medium from the cooling medium source to the cooler and comprises a drive means for forced flow of the cooling medium in the tubular cooling conduit as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Lin et al reference in the manner required by the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222.  The examiner can normally be reached on 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/C.E.D/Examiner, Art Unit 2875  


/JONG-SUK (JAMES) LEE/Supervisory Patent Examiner, Art Unit 2875